 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
February 26, 2008 (the “Effective Date”), by and among Peerless Systems
Corporation (“Peerless”), T1 Delaware Corporation, a Delaware corporation and
wholly owned subsidiary of Peerless (the “Company”), and Andrew Lombard
(“Executive”).
     WHEREAS, the Company desires to employ Executive, and Executive is willing
to be employed by the Company, in each case on the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, Peerless, the Company and Executive agree as follows:
1. TERM
     The term of this Agreement shall commence on the Effective Date, and shall
continue as long as the Executive is employed by the Company.
2. POSITION
     As of the Effective Date, Executive shall be employed by the Company as its
President. Executive shall report directly to the Chief Executive Officer of the
Company, and at any time there is no Chief Executive Officer, to the Board of
Directors of the Company (the “Board”).
3. COMPENSATION
     3.1 Base Compensation.

  (a)   Executive shall be paid a salary at the annual rate of $225,000 (the
“Base Compensation”) during the Term, in accordance with the Company’s normal
payroll practices. The Base Compensation shall be subject to a potential
increase of $25,000 at the end of each fiscal quarter during the fiscal year
ending January 31, 2009, based on the achievement of the Performance Milestones
set forth on Exhibit B hereto and otherwise subject to the terms and conditions
listed therein (the “Performance Milestones”).     (b)   The determination as to
achievement of Performance Milestones and any increase in the base salary at the
conclusion of each quarter shall be made solely and in good faith by the Chief
Executive Officer of the Company, and at any time there is no Chief Executive
Officer, by the Board of Directors of the Company (the “Board”). Any such
determination further requires the formal approval of the Compensation Committee
and Board of Directors of Peerless. The Executive shall be notified of the
determination in writing within thirty (30) business days subsequent to the last
day of the previous fiscal quarter.

 



--------------------------------------------------------------------------------



 



     3.2 Incentive Compensation.
(a) In addition to the Base Compensation set forth in Section 3.1 above,
Executive shall be eligible for bonus compensation of up to $25,000 per quarter
during the fiscal year ending January 31, 2009 based on the achievement of the
Performance Milestones.
(b) At the end of any fiscal year of employment ending thirty (30) days
subsequent to the last day of that fiscal year the Company shall set new
Performance Milestones and bonus amounts for the subsequent fiscal year after
consultation with the Executive. The final determination of the new Performance
Milestones, bonus amounts, qualification criteria, and payment terms shall be at
the sole and good faith discretion of the Chief Executive Officer of the
Company, and at any time there is no Chief Executive Officer, by the Board of
Directors of the Company (the “Board”). Any such determination further requires
the formal approval of the Compensation Committee and Board of Directors of
Peerless. The Executive shall be notified of the determination in writing within
sixty (60) business days subsequent to the last day of the previous fiscal year.
(c) Any quarterly bonus payable during the first year of this Agreement
hereunder shall be paid as herein defined during the first year of the Agreement
after determination by the Chief Executive Officer of the Company, and at any
time there is no Chief Executive Officer, by the Board of Directors of the
Company (the “Board”) that the Performance Milestones were achieved and that a
bonus is payable. Any such determination further requires the formal approval of
the Compensation Committee and Board of Directors of Peerless. The Executive
shall be notified of the determination in writing within thirty (30) business
days subsequent to the last day of the previous fiscal quarter.
(d) Any bonus payable during subsequent years shall be paid after determination
by the Chief Executive Officer of the Company, and at any time there is no Chief
Executive Officer, by the Board of Directors of the Company (the “Board”) that
the assigned Performance Milestones were achieved and that a bonus is payable.
Any such determination further requires the formal approval of the Compensation
Committee and Board of Directors of Peerless. The Executive shall be notified of
the determination in writing within thirty (30) business days subsequent to the
last day of the specific bonus period.
     3.3 Equity.
     (a) The Compensation Committee of the Board of Directors of Peerless has
granted Executive Incentive Stock Options to purchase 200,000 shares of common
stock of Peerless under the terms and conditions set forth in that certain Stock
Option Agreement executed by Peerless and Executive on January 10, 2008, which
shares are registered on a Form S-8 Registration Statement filed with the
Securities and Exchange Commission on November 2, 2005. The Stock Option
Agreement is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



     (b) Concurrently with the execution of this Agreement, Executive shall have
the right to purchase at Fair Market Value (FMV) restricted shares of common
stock of the Company equal to 8% of the total outstanding shares of capital
stock of the Company on the date hereof, under the terms and conditions set
forth in that certain Restricted Stock and Repurchase Agreement executed by the
Company and Executive concurrently with this Agreement. Fair Market Value
(FMV) shall be determined and approved by the Compensation Committee and Board
of Directors of Peerless. The Executive shall be notified of the FMV, in
writing, within ten (10) business days subsequent to the first Board Meeting
following the effective date of this Agreement. Executive shall have the
subsequent thirty (30) days from this written notice to present his check to the
Company for the purchase of the stock.
The Restricted Stock Purchase Agreement dated February 26, 2008 is incorporated
herein by reference.
     3.4 Benefits. Executive shall be entitled to participate in any 401(k) and
other employee plans and benefits of Peerless, including without limitation,
medical, dental, vision, disability and life insurance plans, in accordance with
the terms of such plans or policies as they may be in effect from time to time,
on the same basis as other executive-level employees of Peerless. Additionally,
Peerless shall obtain and maintain one or more life insurance policies of the
type of policy as decided by the Company and Peerless on the life of the
Executive with an aggregate death benefit of $225,000, with beneficiaries as
designated by the Executive. Executive shall submit to any application process,
including medical testing, requested by Peerless or any applicable insurance
provider. Should Executive not qualify for any such policies by reason of any
medical condition then the Company and Peerless shall have no further obligation
to provide such insurance to the Executive.
     3.5 Method of Payment. The monetary compensation payable and any benefits
due to Executive hereunder may be paid or provided in whole or in part, from
time to time, by the Company and/or its respective parents, subsidiaries and
affiliates. Peerless shall be jointly and severally liable hereunder for payment
of Executive’s compensation, (including, but not limited to, bonuses and
severance) as and when due.
     3.6 Vacation. In addition to national and state designated holidays
observed by the Company, Executive shall be entitled to four (4) weeks vacation
per calendar year, with full pay to Executive, which shall accrue ratably during
each calendar year of employment. Executive’s vacation shall be taken and expire
in accordance with and shall be subject to the terms of the plans and policies
in effect generally as to other senior executives of the Company.
     3.7 Business Expenses. Executive shall be entitled to reimbursement of
reasonable business expenses in accordance with Company policies, as they may be
in effect from time to time. The submission of such business expenses to the CEO
or the Board is expected within two (2) working weeks of incurrence.

 



--------------------------------------------------------------------------------



 



4. DUTIES
     4.1 Executive Roles.
Executive shall perform all services appropriate to and consistent with his
position as President and any other appropriate services, such as Corporate
Business Development activities for Peerless, as may be assigned by the Chief
Executive Officer of the Company from time to time, and in the absence of a
Chief Executive Officer, by the Board of Directors of the company and/or
Peerless. Executive, in such capacities, shall faithfully perform for the
Company the duties of said office. Executive shall devote 100% (except as
provided below) of his time and effort during the normal work week to the
performance of his duties hereunder, and shall perform his duties with the good
faith and integrity and shall promote the interests of the Company at all times.
     4.2 Other Activity.
(a) During Executive’s employment, the Executive may continue current investment
and/or business and/or charitable activities provided they do not require
in-person engagement without the Chief Executive Officer’s prior consent,
whether or not for pecuniary advantage, and so long as such other activities
(A) do not interfere with the business of the Company or any Related Entity
(B) do not materially interfere with the performance of his duties to the
Company, (C) are not competitive with the Company or any Related Entity and
(D) do not create a conflict of interest with the Company or any Related Entity.
“Related Entity” means Peerless and all entities that are controlled affiliates
of Peerless.
However, in the event that Executive should have any infrequent, unscheduled or
informal meeting related to non-Company business at the Company location, such
in-person engagement shall not be a breach of this Section or require the Chief
Executive Officer’s prior consent.
(b) The Company acknowledges and agrees that Executive does have these
additional interests to which he will continue to devote time and effort. The
parties agree that those interests, if conducted in accordance with the
provisions of Section 4.2(a), do not interfere or conflict with Executive’s
duties hereunder and include providing services, including the provision of
advisory, and consulting services (in each case, as an independent contractor)
and participation at the board of directors level with companies engaged in
internet, communications media, telecommunications, medical services and sports
sales and marketing of instructional and self help guides and videos, to which
he may continue to devote time and effort. Executive may make, from time to
time, personal phone calls and personal e-mails during the normal work week
provided it does not conflict (A), (B), (C), and/or (D) above.
(c) Exhibit C is the list of Executive’s current investment and/or business
and/or charitable activities. No further activities shall be agreed to or
incurred by Executive without the prior written consent of the Chief Executive
of the Company.
     4.3 Representations. Executive represents and warrants that his execution
of this Agreement, and the performance of his duties under this Agreement do not
violate any obligations the Executive may have to any other person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 



--------------------------------------------------------------------------------



 



5. TERMINATION
     5.1 Due to Death. Executive’s employment shall terminate as of the date of
his death.
     5.2 Due to Disability. The Company may terminate Executive’s employment if
he experiences a Disability, as defined below, upon thirty (30) days’ written
notice to Executive. For purposes of this Agreement, the term “Disability” shall
mean a physical or mental incapacity as a result of which Executive becomes
unable to continue to perform the essential functions of his job with or without
accommodation hereunder for three (3) consecutive calendar months or for shorter
periods aggregating sixty (60) business days in any twelve month period, or, if
this provision is inconsistent with any applicable law, to the extent not
prohibited by law.
     5.3 By the Company Without “Cause”. The Company may terminate Executive’s
employment without “Cause”, “Cause” as defined in Section 5.5 below, at any time
upon thirty (30) days’ written notice to Executive.
     5.4 By Executive Without “Good Reason”. Executive may terminate his
employment hereunder without Good Reason, as defined in Section 5.6 below, at
any time upon thirty (30) days’ written notice to the Company.
     5.5 By The Company For “Cause”. The Company may terminate Executive’s
Executive’s employment for “Cause”. Not less than thirty (30) days prior to the
date of termination, Executive shall be notified in writing of the Company’s
intention to terminate, the grounds for doing so and the date of the
termination. The notice shall specify a date within thirty (30) days of the
notice on which Executive shall have an opportunity to address the Board as to
the grounds for termination. The Company may relieve Executive of his duties
between the date of the notice and the proposed date of termination provided
Executive’s compensation and benefits remain in force during that time, and such
action shall not constitute “Good Reason” for Executive to terminate under
Section 5.6. For purposes of this Agreement, “Cause” shall mean the Board’s
reasonable determination that one or more of the following conditions exist:
(a) Executive has been convicted of or pled guilty or nolo contendere to any
felony or one or more acts of theft, embezzlement, or misappropriation against
the Company or any Related Entity;
(b) Executive has materially breached his obligations under this Agreement,
including without limitation those of Sections 4, 6 and 7, which breach, if
curable, has not been cured within thirty (30) days following receipt of written
notice by the Company to Executive of such breach by Executive; or
(c) If Executive fails, in the sole and good faith discretion of the Chief
Executive Officer, to achieve one or more of the assigned Performance Milestones
in each of two consecutive quarters, by the applicable Deadlines as set forth in
Exhibit B.

 



--------------------------------------------------------------------------------



 



     5.6 By Executive For “Good Reason.”
     Executive may terminate his employment for good reason upon at least thirty
(30) days prior written notice to the Company. For purposes of this Agreement,
“Good Reason” shall mean:
     (a) the Company’s material breach of the salary and benefit obligations
hereunder, and either such breach is incurable or, if curable, has not been
cured within fifteen (15) days following receipt of written notice by Executive
to the Company of such breach by the Company,
     (b) the Company requests a relocation of Executive’s primary place of
business more than fifty miles,
     (c) the assignment to Executive of any substantial and material duties
inconsistent with his status or position with the Company, or any unreasonable
action by the Company that results in a substantial diminution in such
Executive’s status or position, or
     (d) a reduction of Executive’s Base Compensation unless all senior
executives of the Company and Peerless are reduced an equivalent percentage
amount.
     5.7 Severance Payment.
     (a) The “Effective Date of Termination” shall be the date of Executive’s
Death for a termination under Section 5.1, and the date specified in the written
notice of termination for a termination under Sections 5.2, 5.3, 5.4, 5.5 or
5.6.
     (b) In the event Executive’s employment terminates pursuant to Sections 5.4
(Without Good Reason) or 5.5 (For Cause), Executive, if requested and able to do
so, shall continue to render services to the Company pursuant to this Agreement
until the Effective Date of Termination, and Executive shall continue to receive
Executive’s Base Compensation and benefits as otherwise provided under this
Agreement through the Effective Date of Termination. In the event Executive’s
employment terminates pursuant to Sections 5.1 (Death), 5.2 (Disability), 5.4
(Without Good Reason) or 5.5 (For Cause), after the Effective Date of
Termination, Executive shall have no further right to receive compensation,
benefits, continuation of vesting of options, vesting removal of repurchase
provisions of the Restricted Stock and Repurchase Agreement, or any other
consideration from the Company, and Executive shall not be entitled to any
severance payments or benefits as to the Company’s welfare benefit plans.
     (c) In the event that Executive’s employment is terminated pursuant to
Section 5.3 (Without Cause) or Section 5.6 (For Good Reason), in addition to
other compensation payable to Executive for services rendered through the
Effective Date of Termination, the Company shall pay Executive, in regular
payroll installments in accordance with the Company’s normal payroll practices,
the amount of six (6) months of Executive’s Base Compensation and payment of
contributions required to maintain continued health coverage under COBRA for a
period of twelve (12) months from the Effective Date of Termination (the
“Severance Amount”);

 



--------------------------------------------------------------------------------



 



provided, however, in the event that such termination occurs following a “Change
in Control” and constitutes a “Covered Termination” (as such terms are defined
in that certain Change in Control Severance Agreement executed by Peerless and
Executive concurrently with this Agreement and incorporated herein by
reference), then Executive shall be entitled to receive (in lieu of the
Severance Amount and benefits provided herein) the severance payment and
benefits provided in such Change in Control Severance Agreement pursuant to the
terms and conditions set forth therein.
     (d) Notwithstanding anything in this Agreement to the contrary, (i) the
Company shall have no obligation to pay the Severance Amount unless on or after
the date of “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i) (“Code Section 409A”) of the Internal Revenue Code of
1986, as amended (“Separation from Service”), Executive executes and delivers to
the Company a full general release of claims (excluding claims for amounts
payable under this Agreement), as attached hereto as Exhibit A (the “General
Release”), against the Company and the Related Entities and their respective
officers, directors, employees and agents dated as of the Effective Date of
Termination, (ii) Upon receipt of the General Release, the Company shall pay the
Severance Amount and provide any benefits as herein agreed beginning on the
tenth (10th) business day following the effective date of the General Release ,
and (iii) the Severance Amount and all other obligations of the Company and
Peerless shall be extinguished if such General Release is not executed and
delivered to the Company within seven (7) business days of the Effective Date of
Termination.
///
///
///

 



--------------------------------------------------------------------------------



 



     5.8 Compliance With Internal Revenue Code Section 409A.
(a) Short-Term Deferral Exemption. This Agreement is not intended to provide for
any deferral of compensation subject to Code Section 409A and, accordingly, the
benefits provided pursuant to this Agreement are intended to be paid not later
than the later of: (i) the fifteenth day of the third month following
Executive’s first taxable year in which such benefit is no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth day of the third month
following the first taxable year of the Company in which such benefit is no
longer subject to a substantial risk of forfeiture, as determined in accordance
with Code Section 409A and any Treasury Regulations and other guidance issued
there under. The date determined under this subsection is referred to as the
“Short-Term Deferral Date.”
(b) Compliance with Code Section 409A. Notwithstanding anything to the contrary
herein, in the event that any benefits provided pursuant to this Agreement are
not actually or constructively received by the Executive on or before the
Short-Term Deferral Date, to the extent such benefit constitutes a deferral of
compensation subject to Code Section 409A, then: (i) subject to clause (ii),
such benefit shall be paid upon Executive’s Separation from Service, with
respect to the Company and its affiliates, and (ii) if Executive is a “specified
employee,” as defined in Code Section 409A(a)(2)(B)(i), with respect to the
Company and its affiliates, such benefit shall be paid (without interest) upon
the first day of the seventh month after the date of Executive’s Separation from
Service (or, if earlier, the date of Executive’s death).
     5.9 No Duty to Mitigate. Executive shall be entitled to the full severance
benefits provided under this Section 5, without regard to Executive’s efforts or
lack of efforts to obtain alternative employment, and the severance benefits
provided to Executive shall not be reduced by any amounts earned by Executive
from any other source.
     5.10 Acknowledgment. The parties acknowledge and agree that Executive’s
employment may be terminated at any time for any reason, and with or without
Cause or notice. In the event of any such termination, Executive shall not be
entitled to any payments, benefits, damages, award, injunction or compensation
other than as expressly provided in this Agreement.
6. CONFIDENTIALITY
     During the Executives prior association with Peerless and during
Executive’s employment, Executive has had and will have access to and become
acquainted with various information relating to the business operations of the
Company and the Related Entities, including customer and supply lists, customer
files, marketing data, business plans, strategies, employee lists, contracts,
financial records and accounts, products in development, product plans,
projections and budgets, and similar information. Executive further agrees that
to the extent such information was not previously known by him and as of the
Effective Date, is not generally known to or available to the public and/or the
industry, and gives the Company and/or any Related Entity a material advantage
over competitors who do not know of or use such information, such information
and documents constitute “Confidential Information.” Executive further agrees
that any documents relating to the business of the Company or any Related
Entity, whether they are prepared by Executive or come into Executive’s
possession in any other way, are owned by the Company or any Related Entity,
shall remain the exclusive property of the Company or such Related Entity, and
must be returned to the Company or such Related Entity upon termination of
employment. Executive shall not use any Confidential Information, directly

 



--------------------------------------------------------------------------------



 



or indirectly, for Executive’s own benefit, or the benefit of any person or
entity other than the Company and the Related Entities, nor shall Executive
disclose Confidential Information to any person or entity other than the
Company, the Related Entities, and their respective employees and agents, during
Executive’s employment or at any time thereafter, except as may be appropriate
for Executive to perform his duties as an employee, officer and/or director,
directly or indirectly, of the Company or such Related Entity.
7. NON-SOLICITATION
          (a) During the Executive’s employment, and for a period of twelve
(12) months following the date Executive’s employment hereunder is terminated
(collectively, the “Covenant Period”), Executive shall not, directly or
indirectly, (i) solicit or assist any other person or entity to solicit any
business (other than business that is not substantially similar to the Business)
from any person or entity who is at the time a customer of the Company or any
Related Entity or any person or entity that was a customer of the Company or any
Related Entity within six (6) months of the date thereof; or (ii) take any
action that would reasonably be expected to have the effect of discouraging any
person or entity who is at the time a lessor, licensor, customer, supplier,
licensee, or other business associate of the Company or any Related Entity or
any person or entity who had such a relationship with the Company or any Related
Entity within twelve (12) months of the date thereof, from entering into or
maintaining, or causing it to terminate or cease, its relationship with the
Company or any Related Entity. This Section 7(a) shall not apply and therefore
shall not restrict Executive from soliciting or assisting any other person or
entity to solicit any persons or entities known to Executive or with whom
Executive had business or personal relationships as of the Effective Date except
7(a) shall apply to all such persons and entities with whom Executive has been
associated during his consulting and employment relationships with the Company
and Peerless.
          (b) Executive agrees that during the Covenant Period, Executive shall
not, directly or indirectly, solicit or encourage any employee of the Company to
leave or reduce his or her employment with the Company.
8. ARBITRATION AGREEMENT
     8.1 Claims Subject to Arbitration. Any controversy, dispute or claim
between Executive and the Company, or its parents, subsidiaries, affiliates and
any of their officers, directors, agents or other employees, shall be resolved
by binding arbitration, at the request of either party.
     The arbitrability of any controversy, dispute or claim under this Agreement
shall be determined by application of the substantive provisions of the Federal
Arbitration Act (9 U.S.C. sections 1 and 2) and by application of the procedural
provisions of California law, except as provided herein. Arbitration shall be
the exclusive method for resolving any dispute and all remedies available from a
court of competent jurisdiction shall be available; provided, however, that
either party may request provisional relief from a court of competent
jurisdiction, if such relief is not available in a timely fashion through
arbitration.
     The claims which are to be arbitrated include, but are not limited to any
claim arising out of or relating to this Agreement or the employment
relationship between Executive and the Company, claims for wages and other
compensation, claims for breach of contract (express or

 



--------------------------------------------------------------------------------



 



implied), claims for violation of public policy, wrongful termination, tort
claims, claims for unlawful discrimination and/or harassment (including, but not
limited to, race, religious creed, color, national origin, ancestry, physical
disability, mental disability, gender identity or expression, medical condition,
marital status, age, pregnancy, sex or sexual orientation) to the extent allowed
by law, and claims for violation of any federal, state, or other government law,
statute, regulation, or ordinance, except for claims for workers’ compensation
and unemployment insurance benefits. This Agreement shall not be interpreted to
provide for arbitration of any dispute that does not constitute a claim
recognized under applicable law.
     8.2 Selection of Arbitrator. The Executive and the Company will select a
single neutral arbitrator by mutual agreement. If the Executive and the Company
are unable to agree on a neutral arbitrator within thirty (30) days of a demand
for arbitration, either party may elect to obtain a list of arbitrators from the
Judicial Arbitration and Mediation Service (“JAMS”) or the American Arbitration
Association (“AAA”), and the arbitrator shall be selected by alternate striking
of names from the list until a single arbitrator remains. The party initiating
the arbitration shall be the first to strike a name.
     Further the parties may agree to each select one (1) arbitrator with the
two (2) selected arbitrators then selecting a third (3rd) arbitrator by mutual
agreement.
     All references to “Arbitrator” in all 8.0 subparagraphs shall be deemed to
be either singular of plural.
     8.3 Demand for Arbitration. The demand for arbitration must be in writing
and must be made by the aggrieved party within the statute of limitations period
provided under applicable State and/or Federal law for the particular claim(s).
Failure to make a written demand within the applicable statutory period
constitutes a waiver of the right to assert that claim in any forum.
     8.4 Location of Arbitration. Arbitration proceedings will be held in Los
Angeles County, California.
     8.5 Choice of Law. The arbitrator shall apply applicable California and/or
federal substantive law to determine issues of liability and damages regarding
all claims to be arbitrated, and shall apply the Federal Rules of Evidence to
the proceeding.
     8.6 Discovery. The parties shall be entitled to conduct reasonable
discovery and the arbitrator shall have the authority to determine what
constitutes reasonable discovery. The arbitrator shall hear motions for summary
judgment/adjudication as provided in the Federal Rules of Civil Procedure.
     8.7 Written Opinion and Award. Within thirty (30) days following the
hearing and the submission of the matter to the arbitrator, the arbitrator shall
issue a written opinion and award which shall be signed and dated. The
arbitrator’s award shall decide all issues submitted by the parties, and the
arbitrator may not decide any issue not submitted. The opinion and award shall
include factual findings and the reasons upon which the decision is based. The
arbitrator shall be permitted to award only those remedies in law or equity
which are requested by the parties and allowed by law.

 



--------------------------------------------------------------------------------



 



     8.8 Appeals. The final award may be appealed to another arbitrator who will
be chosen by the parties in the same manner as the original arbitrator. All the
rules governing judicial appeals of judgments from the Federal District Court
for the State of California, the Ninth Circuit Court of Appeals shall apply to
any appeal of this award, including but not limited to the time frames,
deadlines and the standards of review.
     8.9 Costs of Arbitration. The parties shall each bear their own costs and
attorneys’ fees in any arbitration proceeding, provided, however, that the
arbitrator shall have the authority to require either party to pay the costs and
attorneys’ fees of the other party to the extent permitted under applicable
federal or state law, as a part of any remedy that may be ordered.
     8.10 Waiver of Right to Jury. Both the Company and Executive understands
that by using arbitration to resolve disputes they are giving up any right that
they may have to a judge or jury trial with regard to all issues concerning
employment or otherwise covered by this Section 8.
9. GENERAL PROVISIONS
     9.1 Assignment; Binding Effect. Executive may not assign, delegate or
otherwise transfer this Agreement or any his rights or obligations hereunder
without the prior written consent of the Company and Peerless. Any attempted
prohibited assignment or delegation shall be void. This Agreement will be
binding upon the successors and assigns of Peerless and the Company, including
any entity that acquires all or substantially all of the assets or business of
Peerless or the Company.
     9.2 Notices. All notices, requests, demands and other communications that
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

     
If to Peerless or the Company:
  Peerless Systems Corporation
 
  2381 Rosecrans Avenue
 
  Manhattan Beach, CA 90245
 
  Attention: Chief Executive Officer
 
  Facsimile: (310) 536-9460
 
   
If to Executive:
  Andrew Lombard
 
  9369 North 128th Way
 
  Scottsdale, AZ 85259
 
  Fax: 480-776-2800

     Either party may change its address for the purpose of this Section 9.2 by
giving the other party written notice of its new address in the manner set forth
above.

 



--------------------------------------------------------------------------------



 



     9.3 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersedes all prior
agreements; provided, however, that this Agreement shall supplement, not
supersede, any prior agreements concerning the Confidential Information or other
intellectual property of the Company, and any conflicts or inconsistencies
between such agreements shall be resolved so that the provision providing
greater rights to the Company shall prevail.
     9.4 Amendments; Waivers. This Agreement may be amended or modified, and any
of the terms and covenants may be waived, only by a written instrument executed
by the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.
     9.5 Provisions Severable. In case any one or more provisions of this
Agreement shall be invalid, illegal or unenforceable, in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not, in any way, be affected or impaired thereby. If any provision
hereof is determined by any court or arbitrator of competent jurisdiction to be
invalid or unenforceable by reason of such provision extending the covenants and
agreements contained herein for too great a period of time or over too great a
geographical area, or being too extensive in any other respect, such provision
shall be interpreted to extend only over the maximum period of time and
geographical area, and to the maximum extent in all other respects, as to which
it is valid and enforceable, all as determined by such court in such action.
     9.6 Governing Law. This Agreement shall be construed, performed and
enforced in accordance with, and governed by the laws of the State of California
without giving effect to the principles of conflict of laws thereof.
     9.7 Return of Property. Upon termination of Executive’s employment, without
prior notice and within seven (7) business days of effective termination,
Executive shall return to the Company any and all Company property, materials,
or equipment in his or her possession, including, without limitation, Company
property described in Section 6. Should Executive not comply with this duty of
return of Company property Executive agrees that the Company or Peerless may
offset any compensation due Executive by the FMV, as determined by the Company
or Peerless, of the property not returned.
     9.8 Cooperation. During Executive’s employment with the Company and
thereafter, Executive agrees to cooperate with Peerless, the Company and their
respective agents, accountants and attorneys concerning any matter with which
Executive was involved during his employment. Such cooperation shall include,
but not be limited to, providing information to, meeting with and reviewing
documents provided by Peerless, the Company and their respective agents,
accountants and attorneys during normal business hours or other mutually
agreeable hours upon reasonable notice and to make himself available for
depositions and hearings, if necessary and upon reasonable notice. If
Executive’s cooperation is required after the termination of Executive’s
employment, Peerless and/or the Company shall reimburse Executive for any out of
pocket expenses incurred in and any wages lost by Executive for time spent
performing his obligations hereunder.

 



--------------------------------------------------------------------------------



 



     9.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument.
     9.10 Headings. The headings contained in this Agreement are provided solely
for the Parties’ convenience and shall not be deemed to alter the meaning of the
text of the Agreement.
     9.11 Survival. Sections 6, 7, 8, and 9.5, 9.7 and 9.8 shall survive the
termination of this Agreement. If Executive’s becomes entitled to the Severance
Payment, Vesting and severance benefits under Sections 5.7 and 5.9 in connection
with the termination of this Agreement, the Company’s obligation to make such
payments and provide such benefits shall survive the termination of this
Agreement. Any violations by Executive of his obligations under Sections 6 and 7
will be cause for termination in the entirety of any remaining obligations of
the Company and Peerless.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

          PEERLESS:

Peerless Systems Corporation,
a Delaware corporation
            By: Richard L. Roll      Its: Chief Executive Officer       

          THE COMPANY:

T1 Delaware Corporation,
a Delaware corporation
            By: Richard L. Roll      Its: Chief Executive Officer       

          EXECUTIVE:
            Andrew Lombard             

 